      Case 4:18-cr-00394-DPM Document 43 Filed 11/10/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                       No. 4:18-cr-394-DPM

ANTHONY LORNE JONES                                       DEFENDANT

                               ORDER
     Motion, Doc. 42, granted. The Indictment against Anthony Lorne
Jones is dismissed without prejudice.
     So Ordered.


                                        _________________________
                                        D.P. Marshall Jr.
                                        United States District Judge

                                        10 November 2020
